Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1, 3-6, 9-16 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, the claim recites “the first hood portion configured to be attachable to a bow”.  However, according to applicant’s original disclosure the base portion, and not the hood portion, is configure to be attached to a bow.
	With respect to claim 5, the examiner is unclear to what “such that the first and second longitudinal directions are perpendicular to each other, the examiner construed first engagement members”.  According to applicant’s original disclosure (e.g. Fig. 1C) the engagement portions (i.e. 153-154) of the base/first hood) are somewhat parallel to each other. Thus, it is unclear to what “perpendicular” arrangement applicant referred to. 
Information Disclosure Statement
As applicant have yet to file an IDS, note the previous OA mailed 2/16/2022 in that regard.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-6, 21, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kingsbury et al US 8,931,469 (“Kingsbury”) in view of Stinson US 4,805,584 (“Stinson”).
	As per claim 1, Kingsbury discloses a modular quiver system (quiver system 10)(Figs. 1-11; 5:43-8:49), comprising: 
	a base portion having first engagement members (block 22 with engagement members, such as rod clamps 44-46 and/or rod slots 48-50)(Figs. 2, 3, 7 and 8; 7:32+), configured to be attachable to a bow(via attachment plate 62 to bow 60)(Fig. 10; 8:17+) ; and 
	a detachable portion having one or more second hood portions and second engagement members, the one or more second hood portions configured to removably hold a plurality of second arrows with the arrowhead portions of the second arrows retained in the one or more second hood portions (rods 18 and 20 with hood portion 14 and/or 16 to hold a plurality of arrows; the rod-hood is attachable-detachable from base portion)(Figs. 2-4 and 8; 5:35-6:56); 
	wherein the plurality of second arrows are positioned on opposite sides when the detachable portion is removably attached to the base portion (Figs. 1 and 3 as the arrow positions within the quiver); wherein the first and second hood portions are sized, shaped, and positioned when the detachable portion is removably attached to the base portion (again note at least Figs. 1-4 as the base and the first engagement members are attached to the rods-hood/s (second engagement members); wherein the first and second engagement members are configured and positioned to engage with each other in a fixed manner when pushed together by a user's hands, and the first and second engagement members further configured to disengage from each other when pulled apart by the user's hands (Figs. 1-4 and 7, 8 in conjunction to at least 5:35-6:57 and 7:33-8:50, whereas the quiver engagement first and second members are manipulated by a user’s hands).
	Kingsbury is not specific regarding his base portion having a first hood portion the first hood portion configured to be attachable to a bow and configured to removably hold a first arrow between the first engagement members with the arrowhead portion of the first arrow retained in the first hood portion.
	However, in a similar field of quiver devices, Stinson discloses a base portion having a first hood portion and first engagement members, the first hood portion configured to be attachable to a bow and configured to removably hold a first arrow between the first engagement members with the arrowhead portion of the first arrow retained in the first hood portion (quiver 10 with a first hood, 32 configure to be attached to a bow 12 via base member (mounting apparatus 14) to support an arrow (46) between engagement members (support arms 22 and 24)(Figs. 1 and 2; 3:25-4:54).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Kingsbury’s base portion having a first hood portion and first engagement members, the first hood portion configured to be attachable to a bow and configured to removably hold a first arrow between the first engagement members with the arrowhead portion of the first arrow retained in the first hood portion as taught by Stinson for the reason that a skilled artisan would have been motivated by Stinson’s suggestions to form such quiver means that and obtrusive standard quiver may be detached from the bow and the small, compact, collapsible device of the invention mounted in its place upon the bow, to receive a single arrow from the conventional bow-mount quiver, whereupon the latter may then simply be rested or stowed anywhere at the hunting stand without the requirement that it be immediately available for hunting use. Similarly, the novel collapsible quiver of the invention may be used in conjunction with known types of back quivers, in the same general manner, thus making available the advantages of a bow-mount quiver without the inconvenience and disadvantages of known types of such devices (2:40-59).
	Within the modified Kingsbury by the teachings of Stinson, within the modified quiver system, the plurality of second arrows are positioned on opposite sides of the first arrow when the detachable portion is removably attached to the base portion; wherein the first and second hood portions are sized, shaped, and positioned so that the first hood portion is nested interstitially among the one or more second hood portions when the detachable portion is removably attached to the base portion so that the first hood portion is nested interstitially among the one or more second hood portions when the detachable portion is removably attached to the base portion.
 	As per claim 3, with respect to the first engagement members comprising flexible and resilient structures, the examiner construed first engagement members, rod clamps 44-46 and rod slots 48-50 as such flexible and resilient structures that retains rods 18-20 within (Figs. 7 and 8; 7:33-8:7).  
	As per claim 4, with respect to the first engagement members comprising flexible and resilient concavities, the examiner construed first engagement members, rod clamps 44-46 and rod slots 48-50 as such flexible and resilient structures that retains rods 18-20 within (Figs. 7 and 8; 7:33-8:7)  
	As per claim 5, with respect to the first engagement member comprising a first flexible and resilient concavity opening toward a first longitudinal direction and a second flexible and resilient concavity opening toward a second longitudinal direction, such that the first and second longitudinal directions are perpendicular to each other, the examiner construed first engagement members, rod clamps 44-46 and rod slots 48-50 as such flexible and resilient structures that retains rods 18-20 within (Figs. 7 and 8; 7:33-8:7).  With respect to the “perpendicular” orientation, to the best of his understanding in accordance to applicant’s disclosure, the examiner construed Kingsbury’s rod clamp 44/rod slot 48 at such position relative to clamp 46/slot 50 as best shown in Fig. 7.   
	As per claim 6, Kingsbury discloses the second engagement members comprising longitudinally extending cylindrical bars positioned, such that the flexible and resilient concavities are configured to deflect around and removably engage with corresponding ones of the longitudinally extending cylindrical bars (rods 18-20 (of the second engagement members) are cylindrical bars; that are receive within clamps-slots 44-46/48-50)(Figs. 1-4, 8 and 9; 5:36-6:56 and 7:54-8:16).
	As per claim 21, Stinson discloses further comprising one or more longitudinal members connecting the base portion to the first hood portion (such as support arm assembly 22 connected to hood 32)(Figs. 1-3).
	As per claim 22, since the claim’s limitations are very similar to claim 1, the examiner states that claim 18 is rejected over Kingsbury and Stinson for the same 
reasons discussed above with respect to claim 1. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   
	As per claim 23, Stinson discloses further comprising one or more longitudinal members connecting the base portion to the first hood portion such as support arm assembly 22 connected to hood 32)(Figs. 1-3).
Claim(s) 9-12, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kingsbury and Stinson as applied to claims 1 and 22 above, and further in view of Notestine US 2007/0221588 (“Notestine”) OR Hudkins US 8,061,341 (“Hudkins”)
	As per claim 9, Kingsbury is not specific regarding the base portion comprising hangable structure configured to hang the bow from when the modular quiver system is attached to the bow.
	However, it is well known in the art to use hangable means, as taught by Notestine (quiver assembly 28 with hanging means 10)(Figs. 1-5; pars. [0017]-[0021]; also, Hudkins discloses hanger means (tree screw 60) to be attached to central region 60 of quiver 30)(Figs. 2, 3 and 7; 2:65-4:12).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Kingsbury’s base portion comprising hangable structure configured to hang the bow from when the modular quiver system is attached to the bow as taught by Notestine and/or Hudkins for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a quiver with hangable means that is much desire in the art and design to reduce user’s fatigue a “free hands” device and alike, as stated by Hudkins “Archery bow hangers are popular because they provide the archer with the ability to hang his bow at any time while in the woods or in a tree stand. The bow is always within reach and an arrow can be nocked while the bow is hanging so that the archer is ready to shoot at all times. The use of the archery bow hanger increases the enjoyment of hunting by freeing the archer's hands for other activities such as binocular usage, relaxation, eating and drinking. Bow hangers typically generally look like hooks with a threaded end which may be screwed into the tree or branch at the particular location convenient for the hunter.”(1:34-44)
 	As per claim 10, with respect to the hangable structure comprising a hole formed in a hood portion of the base portion, the hood portion configured to receive and removably retain therein an arrowhead portion of the first arrow, note Hudkins’ Figs. 2, 3 and 7 regarding cutout 52 for hanger/tree screw 60; note Notestine’s Figs. 3 and 4 as the hanger 10 attached to the quiver via openings; and/or “a top opening” between the hood/quiver 26 and the assembly 10 (Figs. 3-5).

	As per claim 11, Kingsbury is not specific regarding the detachable portion comprising hangable structure configured to hang the bow from when the modular quiver system is attached to the bow.
	However, it is well known in the art to use hangable means, as taught by Notestine (quiver assembly 28 with hanging means 10)(Figs. 1-5; pars. [0017]-[0021]; also, Hudkins discloses hanger means (tree screw 60) to be attached to central region 60 of quiver 30)(Figs. 2, 3 and 7; 2:65-4:12).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Kingsbury’s device with hangable structure configured to hang the bow from when the modular quiver system is attached to the bow as taught by Notestine and/or Hudkins for similar reasons discussed above with respect to claim 9.
	Within the modified Kingsbury the detachable portion would have included the hangable structure.
	As per claim 12, with respect to further comprising a hole formed in a hood portion of the detachable portion, the hood portion configured to receive and removably retain therein arrowhead portions of the second arrows, note Hudkins’ Figs. 2, 3 and 7 regarding cutout 52 for hanger/tree screw 60; also note Fig. 6 as the central portion is within a hole within the hood; note Notestine’s Figs. 3 and 4 as the hanger 10 attached to the quiver via openings; and/or “a top opening” between the hood/quiver 26 and the assembly 10 (Figs. 3-5).
	As per claim 24, Kingsbury is not specific regarding the base portion comprising a hangable structure configured to hang the bow from a structure when the modular quiver system is attached to the bow.
	However, it is well known in the art to use hangable means, as taught by Notestine (quiver assembly 28 with hanging means 10)(Figs. 1-5; pars. [0017]-[0021]; also, Hudkins discloses hanger means (tree screw 60) to be attached to central region 60 of quiver 30)(Figs. 2, 3 and 7; 2:65-4:12).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Kingsbury’s base portion comprising hangable structure configured to hang the bow from when the modular quiver system is attached to the bow as taught by Notestine and/or Hudkins for similar reasons discussed above with respect to claim 9.
	As per claim 25, with respect to the hangable structure comprising a hole formed in the hood portion of the base portion, note Hudkins’ Figs. 2, 3 and 7 regarding cutout 52 for hanger/tree screw 60; also note Fig. 6 as the central portion is within a hole within the hood; note Notestine’s Figs. 3 and 4 as the hanger 10 attached to the quiver via openings; and/or “a top opening” between the hood/quiver 26 and the assembly 10 (Figs. 3-5).
Claim(s) 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kingsbury and Stinson as applied to claim 1 above, and further in view of 6,105,566 (“Tiedemann”).
	As per claim 13, Kingsbury is not specific further comprising a quick-release bracket; wherein the base portion is attached to the bow by the quick-release bracket and wherein the quick-release bracket is configured for a user to removably engage the base portion with the quick-release bracket without the use of tools.
	However, such a quick-release bracket configured to be attached to the bow and configured for a user to removably engage the base portion with the quick-release bracket without the use of tools, is well known in the art as taught by Tiedemann (bracket 32 connected to bow 12 and allowing a connection of a quiver 10 without the use of tools (Figs. 1-4 in conjunction to 2:53-4:56; note 3:2-16, regarding no tools use).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Kingsbury’s further comprising a quick-release bracket; wherein the base portion is attached to the bow by the quick-release bracket and wherein the quick-release bracket is configured for a user to removably engage the base portion with the quick-release bracket without the use of tools as taught by Tiedemann for the reason that a skilled artisan would have been motivated by Tiedemann’s suggestions to provide a bow-mounted quiver that is both vertically and rotationally adjustable relative to the bow, and do so by way of a single screw. A second object is to provide a quiver that is easily removable without tools and loose parts. A third object is to provide a quiver that grips a wide range of arrow shaft diameters without having to adjust an arrow keeper. A fourth object is to provide arrow keeper for a quiver that allows smaller arrows to slip in and out without a hard snap. A fifth object is to provide a bow-mounted quiver that is infinitely adjustable in a vertical direction (1:64-2:10).
	Also, attention to Kingsbury’s Fig. 10 in conjunction to 8:8+ as any other attachment are suitable.  Thus, such quick-release bracket would have been an alternate suitable attachment means, as suggested by Kingsbury.
	As per claim 14, with respect to the base portion comprising a plurality of projections sized, shaped, and positioned to removably engage with slots in the quick-release bracket, note Tiedemann’s Figs. 2-4 and 3:3+, wherein thumb screws (i.e. plurality of projection) are positioned within slots of bracket 32.
 	As per claim 15, with respect to further configured to be selectably attached to the bow in different positions depending on which of the projections are removably engaged with the slots in the quick-release bracket, note Tiedemann’s Figs. 3 and 4 in conjunction to Figs. 5 and 6 (as different location on the bow).  Also, see Tiedemann’s 3:3+; also note Figs. 1, 5 and 6 as the bracket connected to the bow 12 the bracket configure to be mounted at any desire location utilizing thumb screws 34.  Once more, as mentioned above, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
	As per claim 16, with respect to further comprising a first slot in the quick-release bracket extending in a first longitudinal direction and a second slot in the quick- release bracket extending in a second longitudinal direction, such that the first and second longitudinal directions are perpendicular to each other, note Tiedemann’s Figs. 3 and 4 in conjunction to 3:2-16 regarding bracket 32.	 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, 9-16 and 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A.K/Examiner, Art Unit 3711                                                           10/6/2022      

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711